DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In view of the amendment filed 12/16/2021:
Claims 1-9 and 16-20 are pending
Claims 10-15 are withdrawn from further consideration.

Claim Objections
Claim 19 is objected to because of the following informalities:
Regarding claim 19, the Examiner suggests the limitation “common air mixing region container a fusing lamp” read “common air mixing region contains a fusing lamp”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3-6, 8, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al. (US20030235635).
Regarding claim 1, Fong teaches a printer cooling apparatus (ventilation and cooling system 134; Figure 4) of a three-dimensional printer that selectively solidifies cross-sections of a desired object (three-dimensional object 44; Figure 1) in successive layers (layer 28; Figure 1) of a build material ([0050] ventilation and cooling system 134 is inside the selective deposition modeling apparatus; SDM apparatus 10 in Figure 1; [0005] In Selective Deposition Modeling, herein referred to as "SDM," a build material is typically jetted or dropped in discrete droplets, or extruded through a nozzle, in order to solidify on contact with a build platform or previous layer of solidified material in order to build up a three-dimensional object in a layerwise fashion), the
printer cooling apparatus comprising:
a shared air flow volume (volume in air duct 120; Figure 4) for cooling a plurality of internal printer subsystems (dispensing device 24, planarizer 32, build platform 14, lamps 38 and 80; see Figure 4) that generate heat during operation ([0050] ventilation and cooling system 134 is adapted to ventilate and cool the SDM apparatuses), the shared air flow volume
comprising:
a first air flow conduit (air passage 132; Figure 4) for cooling at least a firs internal printer subsystem (lamp 80; Figure 4) of the plurality of internal printer subsystems; and

wherein the first air flow conduit and the second air flow conduit are arranged at least partially in parallel (see modified Figure 4 below); and
a single air inlet (air inlet 116; Figure 4) to deliver ambient air (first flow of air 108; Figure 4) from outside the three-dimensional printer ([0048] first flow of air 108 that enters the SDM apparatus) to the shared air flow volume.


    PNG
    media_image1.png
    564
    984
    media_image1.png
    Greyscale

 claim 3, Fong teaches the printer cooling apparatus of claim 1, comprising a single air outlet (air exit duct 152 and filter 106; Figure 4) to deliver air (second flow of air 131;
Figure 4) from the shared air flow volume (air flow 146 and heated air 138; Figure 4), the single air outlet comprising a filter (filter 106; Figure 4).
Regarding claim 4, Fong teaches the printer cooling apparatus of claim 1, comprising pressure sensor ([0054] pressure sensor (not shown) can be configured to determine the pressure difference or drop in the apparatus) to determine an air pressure of the shared air flow volume and whether the air pressure meets, exceed or falls below a threshold value ([0054] pressure sensor that determines this pressure difference and shuts down the SDM apparatus when the determined pressure difference falls below about 0.05 ln H.sub.2O),
wherein the single air inlet delivers ambient air from outside the three- dimensional printer to the shared air flow volume ([0048] air-moving device 114 delivers the first flow of air 108 from outside the apparatus to air duct 120) based on the determined air pressure of the shared air flow volume ([0054] A pressure sensor (not shown) can be configured to determine the pressure difference or drop in the apparatus, and when the pressure difference falls below a desired value the sensor can signal the operator of the SDM apparatus 10 that the ventilation and cooling system is not functioning properly, or can shut down the apparatus). 
Regarding claim 5, Fong teaches the printer cooling apparatus of claim 1, wherein each of the first and the second air flow conduits delivers air to a common air mixing region (There are two possibilities for the common air mixing region given the two possible second air flow conduits. If second air flow conduit (a) is used then the common air mixing region is venture duct 130 and if the second air flow conduit (b) is used then the common air mixing region is 

    PNG
    media_image2.png
    563
    760
    media_image2.png
    Greyscale

Regarding claim 6, Fong teaches the printer cooling apparatus of claim 5, wherein, during operation of the three-dimensional printer, the first internal printer subsystem is relatively hot ([0051] three air flows absorb heat by convection during the build process which, 
Regarding claim 8, Fong teaches the printer cooling apparatus of claim 1, wherein the plurality of internal printer subsystems comprises at least one of a fusing lamp (lamps 38 and 80; Figure 4).
Regarding claim 16, Fong teaches the printer cooling apparatus of claim 1, wherein: the first air flow conduit directs cooling air over a fusing lamp (lamp 38; see modified Figure 4 below) of the printer; and the second air flow conduit (second air flow conduit (b) as shown in modified Figure 4 discussed in claim 1) directs cooling air over a service station (planarizer 32; Figure 4) of the printer (via heated air 138 rising, as shown in modified Figure 4 below).

    PNG
    media_image3.png
    563
    877
    media_image3.png
    Greyscale

Regarding claim 17, Fong teaches the printer cooling apparatus of claim 1, wherein: 
the first air flow conduit directs cooling air over a carriage (material dispensing trolley 20; Figure 4) comprising a printhead (dispensing device 24; [0035] dispensing device 24 is the Z850 piezoelectric ink jet print head) and a fusing lamp of the printer (heater 66; [0044] waste reservoir, identified generally by numeral 64 located on the trolley 20. A heater 66 and thermistor 68 on the waste reservoir 64) and 
the second air flow conduit directs cooling air over a service station (planarizer 32; Figure 4) and blowing station (fans 74; Figure 4) of the printer (see air from second flow conduit directed over 32 in modified Figure 4 discussed in claim 16).
Regarding claim 18, Fong teaches the printer cooling apparatus of claim 2, further comprising a filter sensor to sense when the filter is to be replaced (0055] It is also desirable to 
Regarding claim 19, Fong teaches the printer cooling apparatus of claim 5, wherein the common air mixing region container a fusing lamp of the printer (lamp 80; see lamp 80 in second option for common air mixing region in modified Figure 4 as discussed in claim 5).
Regarding claim 20, Fong teaches the printer cooling apparatus of claim 3, wherein the single air outlet is located at a scan beam area of the printer (The scan beam area is the same as the second option for common air mixing region in modified Figure 4 as discussed in claim 5, where lamp 80 cures waste material in the waste receptacle as discussed in [0046]. See outlet 152 inside the scan beam area in modified Figure 4 discussed in claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US20030235635), and further in view of Hakkaku (US20170106590).
Regarding claim 2, Fong teaches the printer cooling apparatus of claim 1. However, Fong fails to teach the printer cooling apparatus comprising at least one filter located in the single air inlet to filter the ambient air delivered to the shared air flow volume by the single air inlet.
In the same field of endeavor pertaining to an additive manufacturing apparatus with air flow through an additive manufacturing apparatus component, Hakkaku teaches at least one filter (filter 302; Figure 1b) located in the single air inlet to filter the ambient air delivered to the shared air flow volume by the single air inlet ([0059] filter 302 is provided in the air inlet for suctioning air into the carriage 14, for example, and removes foreign objects such as 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the single air inlet of Fong to comprise at least one filter, as taught by Hakkaku, for the benefit of removing foreign objects such as microparticles from the air. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US20030235635), and further in view of Iskra (US6905645).
Regarding claim 7, Fong teaches the printer cooling apparatus of claim 5, such that air delivered to the common mixing region by the first air flow conduit is relatively hot ([0051] heated air rises, as indicated by numerals 138, and is drawn into the venturi duct 130 and is combined with air flow 146 to establish the second flow of air 131) compared with air delivered to the common mixing region by the second air flow conduit ([0047] cooling stream of air 146 to flow across the lamp 38). However, Fong fails to teach wherein the first air flow conduit comprises a greater number of internal printer subsystems than the second air flow conduit.
In the same field of endeavor pertaining to a cooling apparatus for a three-dimensional printer, Iskra teaches wherein the first air flow conduit (col 26 line 47-49) comprises a greater number of internal printer subsystems (heaters 602; Figure 41). A greater number of heaters allows for the heater assembly to be sufficiently long and wide enough to span across the entire length and width of a build platform (col 26 line 6-11).
.

Response to Arguments
Applicant's arguments filed 12/16/2021, regarding whether Fong et al. (US20030235635) anticipated claim 1, have been fully considered but they are not persuasive. Applicant argues on pg. 8 that Fong “does not describe “[a] printer cooling apparatus of a three- dimensional printer that selectively solidifies cross-sections of a desired object in successive layers of a build material.” (Claim 1). Rather, Fong describes a “ventilation and cooling system for a selective deposition modeling apparatus” (Fong, abstract; See also, Fong, paragraphs 0005-0008).”
The “three- dimensional printer that selectively solidifies cross-sections of a desired object in successive layers of a build material” recited in the claim preamble is stated as intended use, and the printer cooling apparatus is capable of working with a three- dimensional printer that selectively solidifies cross-sections of a desired object in successive layers of a build material. 
”If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, MPEP 2111.02.II.
Even if the aforementioned limitation was considered significant to the claim construction, Fong does teach three- dimensional printer that selectively solidifies cross-sections of a desired object in successive layers of a build material ([0005] In Selective Deposition Modeling, herein referred to as "SDM," a build material is typically jetted or dropped in discrete droplets, or extruded through a nozzle, in order to solidify on contact with a build platform or previous layer of solidified material in order to build up a three-dimensional object in a layerwise fashion).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743